Advisory Action
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the acid moiety is more volatile than the base moiety) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 9-10, the Applicant argues that Motter teaches in their preferred a salt of phosphorus oxyacid and ammonia base, which the ammonia base is much more volatile than the acid and is the opposite of the Applicant’s invention. This is not persuasive because the Applicant’s claim 1 is directed to “wherein one of the acid moiety and the base moiety of the resin hardener is a more volatile moiety” and claim 2 is directed “a resin hardener including a volatile acid or a volatile base…” The claims are directed to either the acid or the base can be more volatile than the other. Thus, from the Applicant’s own arguments has shown that Motter teaches a more volatile moiety in the base over the acid and meets the claims.
On page 10-12, the Applicant argues that Motter does not teach resin hardener not in the first glue mix in the first layer because Motter teaches that the binder composition is the combination of the polymerization-enhancing composition and urea/formaldehyde resin. This is not persuasive because this is merely one embodiment. As cited above, the polymerization-enhancing agent can also be applied to a wood surface after the urea-formaldehyde resin is applied to a wood surface. Thus, the first glue mix layer would be the urea-formaldehyde resin 
On page 12, the Applicant argues dependent claims rejected over Motter should be allowed for the same reasons above, which are found unpersuasive as addressed above.
In response to applicant's argument on page 13 that Kasuga teaches the reason for including the acid in the complex is to adjust the catalytic activity of the tertiary amine and thus, does not teach that the acid portion activates the hardening, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Kasuga specifically teaches the same complex of formic acid and triethylamine (See Examples, Table 2, para 61), where the formic acid (b.p. 100.8 deg C) is the more volatile acid over the base triethylamine  (b.p. 89 deg C), where both of the above would activate hardening and meet the claimed invention as cited by the Applicant on page 5, ln 29 to page 6, ln 5 of their specification. Furthermore, as cited above, the claims are directed to either the acid moiety or the base moiety being more volatile and activating the hardening depending on which combination is chosen as evident by the Applicant on page 6, ln 10-16 of their specification. Thus, for the above reasons the Applicant’s arguments are found to be unpersuasive.
On page 13-14, the Applicant argues that Kasuga does not teach the first layer of a resin without the hardener, and the second layer of the resin hardener. This is not persuasive because Kasuga specifically suggest that the components (A) polyisocyanate and (B) catalyst can be separately applied to lignocellulosic material (para 52), which means that if applied 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mat comprises lignocellulosic material and the resin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It seems that the Applicant is arguing that the composite structure is only two layers with the “mat” is a cured core layer of lignocellulosic material and resin as the first layer, and a second layer of the hardener. However, Applicant’s claims are broadly to “a mat” of lignocellulosic material having “at least” a first layer. Thus, if the above lignocellulosic material of Kasuga is applied with components (A) polyisocyanate and (B) catalyst separately, and then hot pressed molded, it would form a mat composite structure with three layers of lignocellulosic material as the core layer, component (A) polyisocyanate as the first layer on top of it, and component (B) catalyst as the second layer upon the resin layer. For the above reasons, the Applicant’s arguments are found unpersuasive.
On page 14-15, the Applicant argues dependent claims rejected over Kasuga should be allowed for the same reasons above, which are found unpersuasive as addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RACHEL KAHN/             Primary Examiner, Art Unit 1766